DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Applicant’s argument and amendment filed on 10/14/2021 have been entered and reviewed. Accordingly the action is made final.
Claim status:
Claims 1-6 and 8-11 are pending.
Claims 1-6 and 8-11 are amended.
Claims 7 and 12 are cancelled.
No claim is new.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 10 and 11 recite, “where in the one or more environmental parameters include an indication of whether a person is present in the image data and a criterion of the set of criteria is met when the person is not present in the image data.” Applicant doesn’t have support for the underlined limitation.
The closest support available: Fig. 6 step 618 and: “[0045]…. In some examples, the set of criteria includes a criterion that is met when the one or more environmental parameters indicate the presence of a person in the captured image data (block 618).”  Here applicant discloses a criteria is met when a person is present in the image. However applicant is claiming a criteria is met when a person is not present in the image. Therefore claims 1, 10 and 11 are rejected under new matter.

Claims 2-6, 8-9 are also rejected by virtue of dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fleck et al. (US Pat. Pub. No. 20140049559, “Fleck”) in view of Ishikawa et al. (US Pat. Pub. No. 20090252374, “Ishikawa”).


Regarding claim 10, Fleck teaches electronic device (Fig. 1), comprising:
a display ([0022]” With reference to FIGS. 1-3, in this example the wearable glasses 200 include a transparent display 202”);
one or more image sensors ([0032] “Outward facing sensor 212 may capture images of the physical environment 50 in which a user is situated”);
one or more environmental sensors ([0091] “Sensor subsystem 820 may include one or more sensors configured to sense different physical phenomenon (e.g., visible light, infrared light, sound, acceleration, orientation, position, temperature, etc.) as described above”);
one or more processors; memory (Fig. 2 element 30 and 26); and
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for: ([0085] “Data-holding subsystem 808 may include one or more physical, non-transitory devices configured to hold data and/or instructions executable by the logic subsystem 804 to implement the herein described methods and processes”);
capturing image data from the one or more image sensors ([0032] “Outward facing sensor 212 may capture images of the physical environment 50 in which a user is situated”);
generating an augmented reality (AR) environment based on the captured image data ([0032] “Outward facing sensor 212 may capture images of the physical environment 50 in which a user is situated.  As discussed in more detail below, such images may be part of physical environment data 46 that may be received by the glasses 200.  As noted above, the holographic object presentation program 14 may include a 3D modeling system that uses such physical environment data 46 to generate a model 56 of the destination physical environment 50”);
detecting one or more environmental parameters from the one or more environmental sensors; wherein the environmental sensors include the one or more image sensors ([0032] “Outward facing sensor 212 may capture images of the physical environment 50 in which a user is situated”. [0091] “Sensor subsystem 820 may include one or more sensors configured to sense different physical phenomenon (e.g., visible light, infrared light, sound, acceleration, orientation, position, temperature, etc.) as described above”);
in accordance with a determination that the one or more environmental parameters meets a set of criteria, displaying, on the display, a view of the generated [0055] “……For example, the second display mode 96 may include a breath factor that indicates whether the wizard's exhales will be visible based on the detected temperature.  Where the user 304 is located outdoors and the temperature is 0 degrees C., the breath factor may determine that the wizard's exhales will be visible as steam”. Here environmental parameter is “temperature. And criteria is “temperature is 0 degree”. Here exhales will be displayed at a position in the AR environment); and
in accordance with a determination that the one or more environmental parameters does not meet the set of criteria, displaying, on the display, a view of the generated AR environment without displaying the computer-generated AR object at the position in the AR environment ([0055] “…..In another example where the detected temperature is 25 degrees C., the breath factor may determine that the wizard's exhales will not be visible.  It will be appreciated that many other examples of environmental conditions, related rules, display modes and factors may be provided”.  When the temperature is not 0 degree (that means criteria is not met) AR environment with wizard is visible but exhale will not be visible);
However Fleck is silent about where in the one or more environmental parameters include an indication of whether a person is present in the image data and a criterion of the set of criteria is met when the person is not present in the image data;
Ishikawa teaches an indication of whether a person is present in an image data and a criterion is met when the person is not present in the image data ([0085] “In the example shown in FIG. 8A, the human face 74 serving as an object to be tracked is displayed in a frame n-1.  However, as shown in FIG. 8B, in a frame n, the human face 74 disappears, and a motor vehicle 91 is displayed full screen”. Here the indication is whether human appears or not.  Criteria is met when human disappears and then displays a motor vehicle);
Ishikawa and Fleck are analogous art as both of them are related to image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Fleck by having one or more environmental parameters that include an indication of whether a person is present in the image data and a criterion of the set of criteria is met when the person is not present in the image data similar to have an indication of whether a person is present in an image data and a criterion is met when the person is not present in the image data as taught by Ishikawa.
The motivation for the above is to enhance the applicability of Fleck by including different known condition to have better animation effect.

Claim 1 is directed to a method claim and its steps are similar in scope and functions of the elements of the device claim 10 and therefore are also rejected with the same rationale as specified in the rejection of claim 10. 

Claim 11 is directed to “A computer readable storage medium” claim (Fleck [0087] “FIG. 8 also shows an aspect of the data-holding subsystem 808 in the form of removable computer-readable storage media 824, which may be used to store and/or transfer data and/or instructions executable to implement the methods and processes described herein.  Removable computer-readable storage media 824 may take the form of CDs, DVDs, HD-DVDs, Blu-Ray Discs, EEPROMs, and/or floppy disks, among others”) and its elements are similar in scope and functions of the elements of the device claim 10 and therefore are also rejected with the same rationale as specified in the rejection of claim 10. 

Regarding claim 2 Fleck modified by Ishikawa teaches wherein the one or more environmental sensors further include a microphone, a light sensor, a temperature sensor, or an air sensor (Fleck [0091] “Sensor subsystem 820 may include one or more sensors configured to sense different physical phenomenon (e.g., visible light, infrared light, sound, acceleration, orientation, position, temperature, etc.) as described above”).

Regarding claim 3 Fleck modified by Ishikawa teaches wherein the one or more environmental parameters further includes a first parameter corresponding to sound, light, temperature, or air quality. ([0091] “Sensor subsystem 820 may include one or more sensors configured to sense different physical phenomenon (e.g., visible light, infrared light, sound, acceleration, orientation, position, temperature, etc.) as described above”);


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fleck modified by Ishikawa as applied to claim 1 above and further in view of Kirsch (US Pat. Pub. No. 20190007626, “Kirsch”).
Regarding claim 4 even though Fleck modified by Ishikawa teaches the set of criteria as show above Fleck is silent about a criterion that is met when the one or more environmental parameters indicate a light level above a threshold amount of light.
Kirsch teaches set of criteria includes a criterion that is met when one or more environmental parameters indicate a light level above a threshold amount of light ([0053] “When an amount of glare at or near an object being imaged is higher than a threshold, a first image (e.g., image 1 in FIG. 3) may be acquired at the image generation stage (e.g., stage 1 in FIG. 3).  As discussed previously, the amount of glare may be determined based on an output of a light level sensor positioned at or near the object and/or the image sensor.  When the output of the light level sensor (such as light level sensor 204 of FIG. 2) is higher than the threshold, image 1 may be acquired using an image sensor and pre-processing of image 1 may be activated”).
Kirsch and Fleck modified by Ishikawa are analogous art as both of them are related to image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Fleck modified by Ishikawa by having a criterion that is met when the one or more environmental parameters indicate a light level above a threshold amount of light as taught by Kirsch.
The motivation for the above is to enhance the applicability of Fleck by including different known condition to have better animation effect.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fleck modified by Ishikawa as applied to claim 1 above and further in view of Ambrus et al. (US Pat. Pub. No. 20130342568, “Ambrus”).
Regarding claim 5 even though Fleck modified by Ishikawa teaches the set of criteria as show above Fleck is silent about a criterion that is met when the one or more environmental parameters indicate a light level below a threshold amount of light.
Ambrus teaches a criterion that is met when the one or more environmental parameters indicate a light level below a threshold amount of light ([0035] “The display of images to augment a low light environment may be triggered in any suitable manner.  For example, in some embodiments, method 400 may comprise displaying 436 the image if brightness of ambient light meets a threshold condition (e.g. is equal to or below a threshold ambient light level)”).
Ambrus and Fleck modified by Ishikawa are analogous art as both of them are related to image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Fleck modified by Ishikawa by having a criterion that is met when the one or more environmental parameters indicate a light level below a threshold amount of light as taught by Ambrus.
The motivation for the above is to enhance the applicability of Fleck by including different known condition to have better animation effect.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fleck in view of Dromerhauser et al. (US Pat. Pub. No. 20200169834, “Dromerhauser”).
Regarding claim 6 even though Fleck modified by Ishikawa teaches the set of criteria as show above Fleck is silent about a criterion that is met when the one or more environmental parameters indicate sound above a threshold amount of sound or sound below a threshold amount of sound.
Dromerhauser teaches a criterion that is met when the one or more environmental parameters indicate sound above a threshold amount of sound or sound below a threshold amount of sound ([0075] “Next, the security system displays individuals or groups of security streams based on user input (step 404).  In another embodiment, the content may be displayed automatically in response to specific conditions, thresholds, criteria, parameters, or settings being met (e.g., unusual movements, high user density, audio thresholds being exceeded, etc.)”).
Dromerhauser and Fleck modified by Ishikawa are analogous art as both of them are related to image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Fleck modified by Ishikawa by having a criterion that is met when the one or more environmental parameters indicate sound above a threshold amount of sound or sound below a threshold amount of sound as taught by Dromerhauser.
The motivation for the above is to enhance the applicability of Fleck by including different known condition to have better animation effect.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fleck modified by Ishikawa as applied to claim 1 above and further in view of Calman et al. (US Pat. Pub. No. 20120230540, “Calman”).
Regarding claim 8 even though Fleck modified by Ishikawa teaches the set of criteria as shown above in claim 1 Fleck is silent about a criterion that is met when the one or more environmental parameters indicate the presence of a predefined person in the captured image data.
Calman teaches a criterion that is met when the one or more environmental parameters indicate the presence of a predefined person in the captured image data ([0023] “In determining which images from the real-time video stream are associated with a person meeting a predetermined criteria, in some embodiments the processor is further configured to receive from the user one or more criteria.  In some embodiments the processor will also be configured to communicate information to persons identified as meeting the predetermined criteria”).
Calman and Fleck modified by Ishikawa are analogous art as both of them are related to image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Fleck modified by Ishikawa by having a criterion that is met when the one or more environmental parameters indicate the presence of a predefined person in the captured image data as taught by Calman.
The motivation for the above is to enhance the applicability of Fleck by including different known condition to have better animation effect.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fleck modified by Ishikawa as applied to claim 1 above and further in view of Gervautz (US Pat. Pub. No. 20130176202, “Gervautz”).

Regarding claim 9 even though Fleck modified by Ishikawa teaches the set of criteria as show above Fleck is silent about a criterion that is met when the one or more environmental parameters indicate the presence of a predefined object in the captured image data. 
Gervautz teaches a criterion that is met when the one or more environmental parameters indicate the presence of a predefined object in the captured image data ([0027] “…..Depending on the embodiment, handheld electronic device 200 may check either a single condition or multiple conditions in act 203, such as (a) presence of a predetermined object in an image of live video and (b) presence of a specific pattern on the predetermined object that was found to be present as per (a).”).
Gervautz and Fleck modified by Ishikawa are analogous art as both of them are related to image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Fleck modified by Ishikawa by having a criterion that is met when the one or more environmental parameters indicate the presence of a predefined object in the captured image data as taught by Gervautz.
.

                                                                                                                                                                                             
Response to Arguments
Applicant’s arguments, see remarks, page 6 with respect to the rejection under 35 USC 101 regarding claim 11 have been fully considered and are persuasive.  Therefore the rejection has been withdrawn. 

Applicant’s arguments, see remarks, pages 6-7 with respect to the rejection under 35USC 102/ 35 USC 103 have been fully considered and are persuasive.  Therefore the rejection has been withdrawn. However upon further consideration a new ground of rejection is made under 35 U.S.C. 103 as being unpatentable over Fleck et al. (US Pat. Pub. No. 20140049559, “Fleck”) in view of Ishikawa et al. (US Pat. Pub. No. 20090252374, “Ishikawa”).

	Applicant argues, see remarks Page 6, “The amended independent claims have been amended to recite that “the one or more environmental parameters include an indication of whether a person is present in the image data and a criterion of the set of criteria is met when the person is not present in the image data.” Based on at least this recited environmental parameter indicating whether a person is present in the image data and the criterion evaluating the parameter, a determination is made whether to display an augmented reality (AR) object in the AR environment. This is depicted in 
	Examiner replies, Specification [0025] and Fig. 4 and Fig. 5 doesn’t disclose the limitation, “a criterion of the set of criteria is met when the person is not present in the image data.” 
The closest support available: Fig. 6 step 618 and: “[0045]…. In some examples, the set of criteria includes a criterion that is met when the one or more environmental parameters indicate the presence of a person in the captured image data (block 618).”  Here applicant discloses a criteria is met when a person is present in the image. However applicant is claiming, a criteria is met when a person is not present in the image. Therefore claim 1 is rejected under new matter.

	Applicant argues, see remarks Pages 7-8, “FIG. 4 FIG. 5 The above limitation is similar to, but not the same as, the limitation of previous claim 7. It is not disclosed or taught in Fleck, Kirsch, Ambrus, or Dromerhauser. …. At most, Calman discloses determining whether a “person meet[s] a predetermined criteria.” This is different from determining whether the person is present in the image data.”
	Examiner replies, Calman teaches, determining whether a person in an image.   Calman [0023] determines whether a predefined person is included in an image.  Determining a person with predefined criteria in an image is a limited version of determining a person’s presence in an image. Therefore Calman [0023] determines whether a person is included in an image. Determining a person’s presence is considered as the criteria is met. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612